JOANOS, Judge.
The employer/carrier appeal a compensation order. We affirm.
There was no error in not apportioning the disability. There was competent substantial evidence that the former injury was asymptomatic and not progressing, Evans v. Florida Industrial Commission, 196 So.2d 748 (Fla.1967).
The selection of January 21, 1981, as the date of maximum medical improvement is supported by competent substantial evidence.
The evidence reflects that claimant’s job search was sufficient.
McCORD and SHIVERS, JJ., concur.